10

il

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:21-cv-05152-RAJ Document 26 Filed 07/27/21 Page 1 of 3

 

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT Beene Seattte
DARREN LEE SMITH,
Plaintiff, Case No. C21-5152 RAJ
Vv. ORDER DENYING SECOND
APPLICATION FOR COURT-
COMMISSIONER OF SOCIAL SECURITY, APPOINTED COUNSEL
Defendant.
This matter is before the Court on Plaintiffs second motion for appointment of counsel.

Dkt. 25. For the reasons discussed below, this motion is DENIED.

Plaintiff proceeds pro se and in forma pauperis in this civil action challenging the fairness
of the Social Security Administration’s “concurrent benefits” and “limitation of resources”
calculations relating to Disability Insurance Benefits and Supplemental Security Income. Dkt.

11 at 7-8; Dkt. 6. Plaintiff's previous motion to appoint counsel was denied because he had
shown neither a likelihood of success on the merits nor an inability to articulate his claims pro se
in light of the complexity of the issues involved. Dkt. 19, 20; see Weygandt v. Look, 718 F.2d
952, 954 (9th Cir. 1983) (In considering appointment of counsel in civil cases, the Court
considers “the likelihood of success on the merits as well as the ability of the [plaintiff] to
articulate his claims pro se in light of the complexity of the legal issues involved.”).

On July 15, 2021, the Commissioner filed a motion to dismiss this case, contending that

ORDER DENYING SECOND APPLICATION FOR COURT-
APPOINTED COUNSEL - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-05152-RAJ Document 26 Filed 07/27/21 Page 2 of 3

Plaintiff had not exhausted his administrative remedies by seeking review before an
Administrative Law Judge and the Appeals Council before filing in this Court, and that he did
not allege a claim that would fit an exception to the exhaustion requirement. Dkt. 23. Plaintiff
may file any opposition to the Commissioner’s motion by August 2, 2021. See Local Civil Rules
for the Western District of Washington (LCR) 7(d)(3).

On July 16, 2021, Plaintiff filed the second motion for appointment of counsel. Dkt. 25.
To show likelihood of success on the merits, Plaintiff notes that ““The White House’ just fired
the SSA Commissioner.” Dkt. 25 at 2. However, none of the statements in Plaintiffs motion
indicate the firing was related to concurrent benefits or limitation of resources calculations. See
Dkt. 25 at 5. And there is no indication that the agency changed the way it makes these
calculations during the former Commissioner’s tenure. The former Commissioner’s firing does
not change the Court’s assessment of likelihood of success on the merits.

To address his ability to articulate his claims pro se, Plaintiff states he is “a disabled PRO
SE who knows nothing about the courts...” Dkt. 25 at 4. However, the Court must consider the
complexity of the legal issues involved in the case, not Plaintiff's knowledge about the courts in
general. The legal issues remain the fairness of the Commissioner’s concurrent benefits and
limitation of resources calculations and now, with the Commissioner’s newly-filed motion to
dismiss, the additional issue of whether Plaintiff is permitted to raise these issues in this Court at
this time.

The Court must consider both the complexity factor and the likelihood of success factor.
“Neither of these factors is dispositive and both must be viewed together before reaching a
decision[.]” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). While the Court

recognizes that the Commissioner’s motion to dismiss adds to the complexity of this case, the

ORDER DENYING SECOND APPLICATION FOR COURT-
APPOINTED COUNSEL - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-05152-RAJ Document 26 Filed 07/27/21 Page 3 of 3

likelihood of success on the merits has not been established. In assessing both factors together,
the Court concludes Plaintiff has not shown the “exceptional circumstances” necessary for the
Court to appoint counsel. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

For the foregoing reasons, Plaintiff's application for court-appointed counsel (Dkt. 25) is

DENIED without prejudice.

DATED this A} day ot My | , 2021

Al

RICHARD A. JONES, }
United States JONES, J Judge

 

ORDER DENYING SECOND APPLICATION FOR COURT-
APPOINTED COUNSEL - 3

 
